 III the Matter of- AMERICAN SMELTING ANDREFININGCOMPANYandINDEPENDENTLEAD WORIKERS' UNION, LOCAL 2,IntheMatter ofAMERICAN SMELTING AND REFININGCoNIPANYandAMERICAN FEDERATION' OF LABOR AND ALL AFFILIATEDORGANIZA-TIONSCases Nos. R-3925 and R-3926, respectivelyAMENDMENT TO DIRECTION OF ELECTIONSAugust 13, 1942On July 22, 1942, the National Labor Relations Board issuedDecision and Direction of. Elections in the above-entitled proceed-ings.1Iii the election directed therein among maintenance employeesIndependent Lead Workers' Union, Local 2; American Federationof Labor; and District No. 50, United Mine Workers of America,C. I. 0., herein called the U. M. W. By letter dated August 4, 1942,the U. M. W. notified the Board that it desired that its name bewithdrawn from the ballot in the election to be held among themaintenance employees..The Board accordingly hereby amends the aforesaid' Direction ofElections by striking from the direction 'of the election to be heldamong maintenance employees the words "whether they desire to berepresented by Independent Lead Workers' Union, Local 2, or bytheAmerican- Federation of Labor, or by District No. 50, UnitedMine Workers of America, C. I. 0., for the purposes of collectivebargaining, or by none of these organizations," and substitutingtherefor the words "whether they desire to be- represented by Inde-pendent Lead Workers' Union, Local 2, or by the American Federa-tion of Labor, for the purposes of collective bargaining, or byneither."-S1 42 N. L.R. B. 736.43 N. L. R. B., No. 5.69